Exhibit 5 LUSE GORMAN POMERENK & SCHICK A PROFESSIONAL CORPORATION ATTORNEYS AT LAW 5335 Wisconsin Avenue, NW, Suite 780 Washington, D.C.20015 Telephone (202) 274-2000 Facsimile (202) 362-2902 www.luselaw.com WRITER’S DIRECT DIAL NUMBER (202) 274-2000 April 30, 2012 The Board of Directors Madison County Financial, Inc. 111 West Third Street Madison, NE 68748 Re:Madison County Financial, Inc. Common Stock, Par Value $0.01 Per Share Ladies and Gentlemen: You have requested the opinion of this firm as to certain matters in connection with the offer and sale (the “Offering”) of the shares of common stock, par value $0.01 per share (“Common Stock”) of Madison County Financial, Inc. (the “Company”).We have reviewed the Company’s Articles of Incorporation, Registration Statement on Form S-1 (the “Form S-1”), as well as applicable statutes and regulations governing the Company and the offer and sale of the Common Stock.The opinion expressed below is limited to the laws of the State of Maryland (which includes applicable provisions of the Maryland General Corporation Law, the Maryland Constitution and reported judicial decisions interpreting the Maryland General Corporation Law and the Maryland Constitution). We are of the opinion that upon the declaration of effectiveness of the Form S-1, the Common Stock, when sold, will be legally issued, fully paid and non-assessable. We hereby consent to our firm being referenced under the caption “Legal Matters” and to the filing of this opinion as an exhibit to the Form S-1. Very truly yours, /s/ Luse Gorman Pomerenk & Schick, PC Luse Gorman Pomerenk & Schick A Professional Corporation
